On Motion to Dismiss the Appeal.
BREAUX, C. J.
Plaintiffs and appellants have alleged their cause of action with some particularity, but they forgot or overlooked the necessity of alleging that there was a money value of some kind involved.
The Constitution provides an appellate jurisdiction in all suits in which over $2,000 are involved, or in all suits in cases specially detailed in the article fixing the jurisdiction of this court. Const, art. 85.
The suit is no't within any of the provisions of the article just cited.
Plaintiffs set forth in their petition with some care: That they are members of the Societe Italiana di Mutua Beneficenza Cristoforo Colombo.
That the association has at one of. its meetings set at naught one of its articles of incorporation.
That, by the provisions of article 4 of the charter, it is mandatory upon the organization to elect its managers and officers at one and the same general meeting. That officers were not elected at the general meeting.
That there was a tampering with or the defacing of ballots in the manner recited in the petition.
But, in all these acts, it is not alleged that any one was damaged or suffered the least loss.
Without the least attempt to show any value in money, or that any of the other-causes of action, as relates to jurisdiction, are within the terms of the article cited, w'e must decline to exercise jurisdiction.
The motion to dismiss was filed, and a printed brief, by the appellee.
No appearance has been made by the appellants in opposition to the motion to dismiss.
We are constrained to dismiss the appeal.
For reasons stated, it is dismissed, at appellants’ costs.